DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a gate dielectric in the semiconductor substrate having an upper boundary lower than an upper surface of the semiconductor substrate, and an upper surface flush with the upper surface of the semiconductor substrate; a gate electrode disposed over the gate dielectric having a first section over the upper boundary of the gate dielectric and a second section over the upper surface of the gate dielectric, wherein the second section partially covers and partially exposes the upper surface of the gate dielectric.
	With respect to claims 11-16, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a first semiconductor device, comprising: a first gate dielectric in the semiconductor substrate having an upper surface flush with an upper surface of the semiconductor substrate; a first gate electrode disposed over the first gate dielectric, wherein the first gate electrode partially covers and partially exposes the upper surface of the first gate dielectric; and a pair of first source/drain regions on opposing sides of the first gate dielectric; and a second semiconductor device, comprising: a second gate dielectric over the semiconductor substrate having an upper surface higher than the upper surface of the semiconductor substrate; a second gate electrode disposed over the second gate dielectric.
	With respect to claims 17-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a gate dielectric in the semiconductor substrate having a concave profile that defines an upper boundary lower than an upper surface of the semiconductor substrate; a gate electrode disposed over the gate dielectric; a pair of source/drain regions on opposing sides of the gate dielectric; and an inter-layer dielectric covering the gate electrode, wherein a thickness of the inter-layer dielectric is smaller than a sum of a thickness of the gate dielectric and a thickness of the gate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu et al. (U.S. Publication No. 2010/0140687 A1) discloses a semiconductor device but fails to disclose a gate dielectric in the semiconductor substrate having an upper boundary lower than an upper surface of the semiconductor substrate, and an upper surface flush with the upper surface of the semiconductor substrate; a gate electrode disposed over the gate dielectric having a first section over the upper boundary of the gate dielectric and a second section over the upper surface of the gate dielectric, wherein the second section
Yu et al. (U.S. Publication No. 2014/0264618 A1) discloses a semiconductor device but fails to disclose a gate dielectric in the semiconductor substrate having an upper boundary lower than an upper surface of the semiconductor substrate, and an upper surface flush with the upper surface of the semiconductor substrate; a gate electrode disposed over the gate dielectric having a first section over the upper boundary of the gate dielectric and a second section over the upper surface of the gate dielectric, wherein the second section
Kim (U.S. Publication No. 2010/0197090 A1) discloses a semiconductor device but fails to disclose a first semiconductor device, comprising: a first gate dielectric in the semiconductor substrate having an upper surface flush with an upper surface of the semiconductor substrate; a first gate electrode disposed over the first gate dielectric, wherein the first gate electrode partially covers and partially exposes the upper surface of the first gate dielectric; and a pair of first source/drain regions on opposing sides of the first gate dielectric; and a second semiconductor device, comprising: a second gate dielectric over the semiconductor substrate having an upper surface higher than the upper surface of the semiconductor substrate; a second gate electrode disposed over the second gate dielectric.
Ueda et al. (U.S. Patent No. 8,476,701 B2) discloses a trench gate structure but fails to disclose a gate dielectric in the semiconductor substrate having a concave profile that defines an upper boundary lower than an upper surface of the semiconductor substrate; a gate electrode disposed over the gate dielectric; a pair of source/drain regions on opposing sides of the gate dielectric; and an inter-layer dielectric covering the gate electrode, wherein a thickness of the inter-layer dielectric is smaller than a sum of a thickness of the gate dielectric and a thickness of the gate electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818